IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JOSHUA MOSES, HONORABLE JEROME B. SIMANDLE

Petitioner,
Civil Action
Vv. No. 18-15367 (JBS)

COMMONWEALTH OF PENNSYLVANIA,

OPINION
Respondent.

 

 

APPEARANCES:
Joshua Moses, Petitioner pro se
#55716-066
FCI Fort Dix
Inmate Mail/Parcels
Fast: P.O. Box 2000
Fort Dix, NJ 08640
SIMANDLE, U.S. District Judge:
I. INTRODUCTION

Joshua Moses, a/k/a/ Roy Moses, a federal prisoner confined
at FCI Fort Dix, New Jersey, has filed a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2241. [Docket Entry 1].
The only claim over which this Court has § 2241 jurisdiction is
Petitioner’s challenge to the Bureau of Prisons’ (“BOP”)
calculation of his custody classification score (“Ground Two”).

Therefore, the Court will sever the petition, retaining

jurisdiction over Ground Two, and return the remainder of the
petition to the United States District Court for the Eastern
District of Pennsylvania.
II. BACKGROUND

Petitioner states that he was arrested in Pennsylvania on
November 11, 2011 and charged with possession with intent to
manufacture or deliver a controlled substance. [Docket Entry 1
at 10]. He was released on electronic monitoring after posting
bail on December 27, 2011. [Id.]. He was then arrested and
charged via federal indictment in the United States District
Court for the Eastern District of Pennsylvania on May 13, 2014
with two counts of being a convicted felon in possession of a
firearm, 18 U.S.C. § 922(g) (1). [Id.]. See also United States v.
Moses, No. 14-cr-0232 (E.D. Pa.). A jury convicted Petitioner of
both counts in October 2014. [Docket Entry 1 § 4].

According to the petition, Petitioner was transferred to
the custody of the Commonwealth of Pennsylvania for trial on his
state charges in Philadelphia County on December 8, 2014, before
he was sentenced in federal court. [Id. at 10]. However, he was
returned to the federal detention center that same day without
going to trial on his state charges. [Id.]. He was transferred
back to Philadelphia County’s custody on April 27, 2015 for
trial. [Id. at 11]. On May 1, 2015, Petitioner was convicted of
possession and paraphernalia charges in the Court of Common

Pleas. [Id.]; Commonwealth v. Roy Moses, CP-51-CR-0001275-2012
(C.P. Phila. Cty., May 1, 2015). On May 4, 2015, he was
transferred back to FDC Philadelphia to await sentencing on his
federal charges. [Docket Entry 1 at 11]. He was sentenced to 102
months imprisonment on May 12, 2015. [Id.]; Moses, No. 14-cr-
0232 (E.D. Pa. May 13, 2015). On August 19, 2015, Petitioner was
sentenced via videoconferencing to 6 to 12 years on his
Pennsylvania charges, to be served consecutively to his federal
charges. [Docket Entry 1 at 11]. “Petitioner was then given a 3
point detainer, and 3 points for severity of the state offense,
which is unrelated to his federal charges.” [Id.]. He was
transferred to Philadelphia County again on February 19, 2016,
“however, petitioner never requested any IAD [Interstate
Agreement on Detainers] action or have any new charges pending
against him to warrant a transfer under the IADA which formed
the basis of the detainer writ as the authority.” [Id.].
Petitioner filed this habeas petition under 28 U.S.C. §
2241 in the Eastern District of Pennsylvania on September 12,
2018. [Docket Entry 1]. That court transferred the petition to
this district for review as Petitioner is presently confined in
FCI Fort Dix, New Jersey. [Docket Entry 5]. Petitioner asks the
Court to vacate his federal and state convictions and to quash
the detainer against him due to the alleged violations of the
anti-shuttling provisions of the Interstate Agreement on

Detainers. He also alleges the “shuttling” deprived him of his
medical care, and that the BOP calculated his custody score
incorrectly.
III. STANDARD OF REVIEW

Petitioner brings this petition as a pro se litigant. The
Court has an obligation to liberally construe pro se pleadings
and to hold them to less stringent standards than more formal
pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,
94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339
(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.
Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and
any supporting submissions must be construed liberally and with
a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d
Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721-22 (3d
Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d
Cir. 1969), cert. denied, 399 U.S. 912 (1970).

Nevertheless, a federal district court must dismiss a
habeas corpus petition if it appears from the face of the
petition that the petitioner is not entitled to relief. 28
U.S.C. § 2254 Rule 4 (made applicable through Rule 1(b)); see
also McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v.
Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S.

1025 (1989).
IV. ANALYSIS

The Eastern District of Pennsylvania transferred the
petition to this Court for consideration under 28 U.S.C. § 2241
because Petitioner is currently incarcerated in FCI Fort Dix,
New Jersey. [Docket Entry 5].

“(T]he proper respondent to a habeas petition is ‘the
person who has custody over the petitioner.’” Rumsfeld v.
Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242);
see also Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 494-
95 (1973). “Generally, ‘the default rule is that the proper
respondent is the warden of the facility where the prisoner is
being held.’ However, ‘when a federal prisoner challenges his
future confinement by challenging a state detainer, the federal
warden is not “the person who [holds] him in what [is] alleged
to be unlawful custody.”’” Brown v. Warden of LSCI Allenwood,
No. 1:19-CV-534, 2019 WL 2160401, at *1 (M.D. Pa. May 17, 2019)
(quoting Padilla, 542 U.S. at 435; Graham v. Brooks, 342 F.
Supp. 2d 256, 261 (D. Del. 2004)) (alteration in original). “In
such circumstances and for the purpose of the § 2241 petition
only, the petitioner is deemed to be in custody of the officials
lodging the detainer.” Sheeron v. North Carolina, No. 18-CV-
14954, 2018 WL 6111135, at *1 (D.N.J. Nov. 21, 2018) (citing
Padilla, 542 U.S. at 437-38; Braden, 410 U.S. at 494-95; Graham,

342 F. Supp. 2d at 261-62).
Petitioner is challenging a future detainer issued by the
Court of Common Pleas, Philadelphia County located in the
Eastern District of Pennsylvania. Under Braden, Petitioner is
deemed to be in the “custody” of Pennsylvania for those claims.
The Eastern District is therefore the proper jurisdiction for
challenging that detainer.

However, Petitioner also claims in Ground Two that the BOP
miscalculated his custody classification score. [Docket Entry 1
at 7]. That claim is properly filed in this district as
Petitioner is presently incarcerated in FCI Fort Dix. Therefore,
the Court will sever the petition and transfer the claims over
which it does not have jurisdiction back to the Eastern District
of Pennsylvania. The BOP shall be ordered to answer Ground Two.
Vv. CONCLUSION

For the reasons stated above, Ground Two is severed from
the rest of the petition. The Clerk of the Court shall be
ordered to transfer the petition to the United States District
Court for the Eastern District of Pennsylvania for consideration
of Grounds One, Three, and Four. The BOP shall answer Ground

Two. An accompanying Order will be entered.

ae LQ. 2619 Leayl Ce leaner
C) O

Dat JEROME H. SIMANDLE
U.S. Eo Judge
